Citation Nr: 0021065	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an increased rating for residuals of a 
left knee arthrotomy consisting of instability, currently 
rated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee arthrotomy consisting of arthritis, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 30 percent for residuals of a left knee arthrotomy 
with arthritis.

The veteran testified before this member of the Board at a 
hearing at the RO on August 20, 1998.

In December 1998 the Board remanded the case to the RO for 
additional development.  In March 2000 the RO assigned a 
separate 10 percent rating, effective from the date of the 
claim for increase, for arthritis as a residual of left knee 
arthrotomy.  Thus, the combined rating for the veteran's 
service connected left knee disability is now 40 percent.  
Although the veteran has not specifically appealed the 
separate 10 percent rating for left knee arthritis, the Board 
finds that this issue is subsumed as part and parcel of the 
issue of his entitlement to a higher rating for residuals of 
left knee arthrotomy.  


FINDINGS OF FACT

1.  Instability of the left knee as a residual of arthrotomy 
is not more than severe in extent.  

2.  Arthritis as a residual of left knee arthrotomy is 
manifested by flexion limited to no less than 90 degrees and 
no more than 10 degrees extension limitation due to pain and 
anatomical abnormality; ankylosis of the knee is not shown. 


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for residuals of a left 
knee arthrotomy consisting of instability is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Code 5257 (1999).

2.  A rating in excess of 10 percent for residuals of a left 
knee arthrotomy consisting of arthritis is not warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran asserts that his left knee condition is more 
severe than currently evaluated.  

Service medical records show the veteran was treated in 
service for left knee problems.  In December 1952, he 
underwent arthrotomy to remove loose bodies in the knee.  

Service connection for residuals of arthrotomy of the left 
knee with traumatic changes was granted by a rating decision 
in July 1966, and a 20 percent evaluation was assigned.  A 
January 1972 rating decision increased the rating to 30 
percent.  

On VA examination in September 1995, the veteran complained 
of increasing pain and aching and swelling of the left knee, 
with problems kneeling and using the stairs.  Clinical 
examination revealed increased prominence of bony components 
and soft tissue of the left knee, but no definite effusion.  
Flexion of the left knee was 15 to 95 degrees and full 
extension was not possible due to the 15-degree contracture.  
There was no undue laxity of the ligaments.  The rest of the 
examination report appears to have been cut off.  X-rays 
showed extensive osteophyte formation about the knee joint 
and ossific density posterior to the proximal tibia.

On VA examination in March 1997, range of motion of the left 
knee was reported to be extension to 0 degrees and flexion to 
90 degrees.  The diagnoses were postoperative medial 
meniscectomy times two and advanced degenerative joint 
disease of the left knee with marked decrease in range of 
motion and mild medial lateral collateral instability.  The 
examiner commented that the knee exhibited weakened movement, 
excessive fatigability, but no evidence of incoordination.  
The veteran related that during flare-ups, the knee was much 
stiffer, had decreased range of motion and was much more 
painful.

At a personal hearing before a traveling member of the Board 
in August 1998, the veteran submitted evidence with a waiver 
of agency of original jurisdiction review as required by 38 
C.F.R. § 20.1304.  He indicated that he had seen a private 
physician just prior to the hearing and the doctor provided 
the results of the examination in a handwritten note.  The 
veteran had reported that he had constant pain in the left 
knee on weight bearing.  Dr. McMicken noted that the 
veteran's left knee exhibited flexion to approximately 65 
degrees.  X-rays showed hypertrophic changes, including 
effusion and edema.  He had severe posttraumatic arthritis.

VA treatment records from 1995 to 2000 show periodic 
treatment for chronic left knee pain and swelling in 1998 and 
1999.  A February 1999 treatment note reveals the veteran 
could walk up to 5 blocks using a cane.   An August 1999 
treatment record notes that he was taking Celebrex for left 
knee pain.  

A March 1999 VA examination revealed complaints of the left 
knee being always painful, worse at times.  The veteran 
reported difficulty entering and exiting a car, kneeling and 
walking down steps.  The knee was prone to effusion, and he 
had joint fluid aspiration two months ago.  Clinical 
evaluation revealed that he walked slowly with a cane, but 
could cane step readily from a sitting position.  The knee 
was slightly swollen and demonstrated no laxity.  He could 
"flex forward to 30 degrees in the standing position and 
extend to 75 degrees in the sitting position."  At those 
points, in the range of motion, he reported pain.  Repetitive 
motion did not change these findings.  X ray done in February 
was interpreted as showing severe degenerative joint disease 
without any change from the previous examination in 1997.  
The diagnosis rendered was post left knee injury and surgery 
many years ago with present degenerative changes seen on X-
ray.  

Apparently because the March 1999 examiner was not an 
orthopedic specialist and the examination findings were not 
entirely responsive to the Board's remand request, the RO 
arranged for another examination of the veteran's left knee.  
A July 1999 VA re-examination revealed complaints of pain, 
weakness, swelling, instability and fatigability of the left 
knee.  The veteran gave a history of frequent arthrocentesis 
to remove fluid from the knee.  He denied flare-ups, stating 
the knee is essentially painful all the time.  He used a cane 
to get about.  He was noted to work in sales and did not miss 
work on account of the knee.  He indicated the knee 
significantly curtailed activities as he could not stand or 
walk any distances without considerable pain.  He could not 
bend for virtually any amount of time without considerable 
discomfort.  On physical examination, the knee revealed scars 
that were well healed and non-tender.  He could extend only -
5 to 10 degrees.  He could flex 90 degrees.  He had 
significant discomfort at full extension and full flexion.  
He had some discomfort throughout the range of motion of the 
knee.  He could not perform full extension probably because 
of underlying anatomical abnormalities as well as pain, so he 
was said to miss out on 5 to 10 degrees from full range 
extension.  He could not flex fully for similar reasons and 
lost 20 to 30 degrees from full range flexion.  Pain seemed 
to be the limiting feature.  The examiner did not detect 
weakened movement, excess fatigability or incoordination.  
However, the claims file review noted well-documented 
degenerative joint disease present.  The conclusion was 
degenerative joint disease of the left knee with residual as 
noted.  A handwritten letter dated the same month from the VA 
examiner stated that upon review of the examination the 
veteran has mild to moderate instability of the left knee and 
requires the use of a cane virtually at all times.

Analysis

The veteran's increased rating claim is well grounded. 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service- 
connected left knee disorder.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).  In this regard, the Board 
notes that when the initial VA examination in response to the 
Board's remand was deemed inadequate, the RO made 
arrangements for the veteran to be reexamined, and the latter 
examination provided all necessary information.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In evaluating the veteran's request 
for an increased rating, the Board considers the medical 
evidence of record.  The medical findings are then compared 
to the criteria set forth in the VA's Schedule for Rating 
Disabilities.  An evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Furthermore, the Court has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded." Schafrath at 592.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  In Johnson 
v. Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14. However, it was noted that 
a separate rating must be based on additional disability. 
Where a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also exhibit limitation of motion 
under Diagnostic Codes 5260 or 5261 in order to obtain the 
separate rating for arthritis.  If the veteran did not at 
least meet the criteria for a zero percent rating under 
either of these codes, there was no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97, July 1, 
1997.  In another opinion in August 1998, G.C. Prec. Op. 9-
98, the General Counsel stated if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August, 
14, 1998).  

Except as otherwise provided in this schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately, then combined.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level.  38 C.F.R. § 
4.68.  Where there is amputation of the leg at the middle or 
lower third of the thigh or amputation at the knee not 
improvable by prosthesis controlled by natural knee action, a 
60 percent disability rating is assigned. 38 C.F.R. § 4.71a, 
Code 5164.

The veteran's left knee instability is currently rated 30 
percent disabling under Code 5257.  This is the maximum 
rating under Code 5257, and is assigned where recurrent 
subluxation or lateral instability is severe.  Since the 
preponderance of the evidence reflects that any instability 
is no more than moderate in extent (see examination reports 
of March and July 1999), a higher rating under code 5257 is 
not warranted.   Since the Court, in Johnson v. Brown, 9 Vet. 
App. 7, 11 (1998), indicated that Code 5257 is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 with 
respect to pain are not applicable.

As noted, arthritis of the left knee is also service 
connected, and separately rated, and this rating may be 
combined with the rating for instability.  Under the 
amputation rule noted above, the maximum combined rating the 
veteran would be entitled to receive for his knee disability 
is 60 percent. See 38 C.F.R. §§ 4.68, 4.71a, Code 5164.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies: (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Code 5003 and 38 C.F.R. § 4.59 deem painful motion of a 
major joint or group of minor joints caused by degenerative 
arthritis that is established by X-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Therefore, with x-ray evidence 
of degenerative changes and objective demonstration of 
painful, but not limited motion, the limitation of motion due 
to pain must be taken into consideration in the determination 
of whether, and to what degree, the limitation is 
compensable.

Code 5260 for limitation of flexion of the leg provides a 
noncompensable rating if flexion is limited to 60 degrees, a 
10 percent rating where flexion is limited to 45 degrees, and 
higher ratings where limitation of flexion is greater.  Code 
5261 for limitation of extension of the leg provides a 
noncompensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, a 20 
percent rating if limited to 15 degrees, and higher ratings 
for greater limitation of extension.  38 C.F.R. § 4.71a.

The Rating Schedule provides that the range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (1999).

The evidence shows that pain and anatomical abnormalities 
limit extension to no more than 10 degrees and flexion to 
about 110 degrees (140 degrees for full motion-less 30 
degrees of limitation).  Such range of motion restrictions 
warrant a 10 percent, but no higher, rating under the 
applicable diagnostic codes.  Since pain was specifically 
identified on examination as a factor limiting motion as 
reported, there can be no further loss of function due to 
pain.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  

The 30 percent rating under Code 5257 and the 10 percent 
rating under Codes 5003, 5010, 5261 combine to 40 percent.  
There remains for consideration whether a rating in excess of 
40 percent is warranted under any other criteria.  There is 
no evidence that the veteran's left knee is ankylosed; 
therefore a higher rating under Code 5256 is not warranted.  
The left knee disability is not shown to be consistent with 
that from an amputation above the knee not improvable by 
prosthesis controlled by natural knee action.  There are no 
other applicable codes offering potential for a combined 
rating in excess of 40 percent.   The veteran's hearing 
testimony regarding the extent of left knee disability has 
been considered.  The testimony did not identify (even 
subjectively) any impairment which would permit a higher 
rating under the applicable criteria. 

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his left knee 
pathology.  Hence, it must be denied.


ORDER

A rating in excess of 30 percent for residuals of a left knee 
arthrotomy consisting of instability is denied.

A rating in excess of 10 percent for residuals of a left knee 
arthrotomy consisting of arthritis is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

